DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/JP2019/030175, being filed on August 1, 2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/267,076, filed on August 21, 2018.

Information Disclosure Statement
The information disclosure statement filed February 9, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on February 21, 2021.  These drawings are approved.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a multicore cable waterproofing structure comprising: a multicore cable in which a plurality of electric wires are surrounded by a sheath and the electric wires are led out from an end of the sheath; a heat-shrinkable tube having a sheath covering portion that covers the sheath and an electric wire covering portion that is continuous with the sheath covering portion and covers the electric wires led out from the end of the sheath; a waterproof portion that is disposed in a gap between the electric wire covering portion and the electric wires to prevent water from entering the gap between the electric wire covering portion and the electric wires; and a protector that holds the heat-shrinkable tube therein and has a stopper located near an end on the electric wire covering portion side of the heat-shrinkable tube, wherein in the heat-shrinkable tube, a length dimension L1 of the sheath covering portion is set larger than a distance L2 between the end on the electric wire covering portion side of the heat-shrinkable tube and the stopper (claim 1).  While the general state of the art having hot melt shrinkable material surrounding cable ends and being covered with a heat shrinkable cover is shown in most the prior art of record, none of the prior references of record teach or suggest a protector that holds the heat-shrinkable tube therein and has a stopper located near an end on the electric wire covering portion side of the heat-shrinkable tube, wherein in the heat-shrinkable tube, a length dimension L1 of the sheath covering portion is set larger than a distance L2 between the end on the electric wire covering portion side of the heat-shrinkable tube and the stopper and therefore claims 1-8 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which teach the various cable waterproofing structures.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 10, 2021